DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 8-9 recite “ a base pipe having at least one perforation therein and extending between a first end and a second end of the base pipe”. This limitation is unclear, and it appears to describe the perforation extending between the first and second end of the base pipe.  From the drawing, other claims and the parent application, it would appear that wording, such as “a base pipe [[of]]; the base pipe having at least one perforation therein ” would better describe applicant’s invention, and be clear.
	Dependent claims are likewise rejected.
	Furthermore, claim 1, last line recites “wherein each of the adjustable electronic flow control nodes is responsive to the control signal to open sequentially from the distal end to the proximal end of the completion string.”  "[A]pparatus claims cover what a device is, not what a device does" MPEP 2114. A functional claim limitation is considered met if the apparatus of the prior art can perform the function. The limitation  “to open sequentially from the distal end to the proximal end of the completion string”  is not clear to what is required by the claim.  Is this limitation merely an intended use, or is this a function that the system as a whole is configured to perform automatically?  From the specification, it appears that this is the intended use of the apparatus (see at least Abstract,[0022], [0051]), however, the wording of the claim makes it unclear.
Dependent claims are likewise rejected.

Claim 7, lines 3-4 recite “a first screen assembly comprising a first base pipe having a first perforation therein and extending between a first end and a second end; “ Similar to claim 1 above this is unclear.
Furthermore, regarding claim 7, various grammatic error, antecedent basis issues were noted and are identified below:
7. A completion assembly for deployment in a wellbore, the completion assembly comprising: 
a first screen assembly comprising a first base pipe having a first perforation therein and extending between a first end and a second end; 
a first sand screen disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe; 
a first adjustable electronic flow control node disposed along the base pipe of the first screen assembly, the first electronic flow control node comprising a valve body having [[an]] a first electronic flow control node flow path defined therethrough fluidically connecting the first sand screen flow path and the first perforation; 
a power harvesting mechanism; 
a valve disposed along the first electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the first electronic flow control node flow path; 
an electric actuator for actuating the valve, and powered by the power harvesting mechanism, which power harvesting mechanism is disposed along a completion assembly flow path; and 
a wireless transmitter for receiving a control signal to control the electric actuator; 
a second screen assembly comprising second base pipe extending between a first end and a second end; 
a second sand screen disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, wherein the first end of the first base pipe of the first screen assembly is coupled to the second end of the [[base]] second base pipe of the second screen assembly to form a joint therebetween; 
a connecting sleeve extending between the first sand screen and the second sand screen so as to span the joint between the coupled base pipes, the connecting sleeve defining a flow path between the connecting sleeve and the base pipes, the connecting sleeve flow path in fluid communication with the first sand screen  flow path and the second sand screen  flow path; and 
a second adjustable electronic flow control node disposed along the second base pipe, the second adjustable electronic flow control node responsive to the control signal, wherein the control signal indicates that a gravel pack around the first sand screen assembly has been built.

	Additionally, claim 7 recites “wherein the control signal indicates that a gravel pack around the first sand screen assembly has been built.” In the last line.  It is unclear if this is an intended function/ message of the signal, or something else, and thus it is unclear what is required.  For examination purposes this limitation will be considered the intended use of the signal.
	Dependent claims are likewise rejected.

Claim 12 recites “a connecting sleeve” whereas the parent claim 7 also recites “a connecting sleeve”.  Is this the same or different?  It is unclear.
Claim 14, 2nd paragraph, recites “a base pipe having at least one perforation therein and extending between a first end and a second end of the base pipe;”  similar to claim 1 and 7 above this is unclear.
Claim 15 recites “a wireless transmitter”, whereas the parent claim also recites “a wireless transmitter”. Is this the same or different?  It is unclear.
Claim 17 recites “a base pipe having at least one perforation therein and extending between a first end and a second end of the base pipe” . Similar to claim 1 above this is unclear.
Claim 17 recites  “wherein the control signal indicates a degree of completion of a gravel pack around one of the sand screen assemblies.”    It is unclear if this is an intended function/ message of the signal, or something else, and thus it is unclear what is required. 
	Dependent claims are likewise rejected.

	Additionally:
	Claims 8-10 and 18 are rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 
8. The completion assembly of claim 7, wherein the second adjustable electronic flow control node opens in response to the control signal indicating that the gravel pack around the first sand screen assembly has been built.
9. The completion assembly of claim 8, wherein the first adjustable electronic flow control node closes in response to the control signal indicating that the gravel pack around the first sand screen assembly has been built.
10. The completion assembly of claim 7, wherein the control signal is a timing signal locally generated by the first adjustable electronic flow control node.
Claim 18 recites “ wherein the timing signal induces the second one of the adjustable electronic flow control nodes to open a predetermined time after the first one of the adjustable electronic flow control nodes is opened.”
The underlined text in these claims appear to be method steps in an apparatus claim.  “"[A]pparatus claims cover what a device is, not what a device does" MPEP 2114. A functional claim limitation is considered met if the apparatus of the prior art can perform the function.” And thus, these limitations make the claims unclear.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, and 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140338922 A1 to Lopez in view of US 20160265315 A1 to Frosell.
Regarding claim 1: Lopez discloses. A completion assembly 10 for deployment in a wellbore, the completion assembly comprising: 
a plurality of interconnected sand screen assemblies forming a completion string of interconnected sand screen assemblies , the completion string having a proximal end and a distal end(Figure 1), and 
a sealing mechanism 26 adjacent the distal end of the completion string, 
wherein each sand screen assembly comprises: 
a base pipe105 having at least one perforation 514 therein and extending between a first end and a second end of the base pipe; 
a sand screen 106; 
an adjustable electronic flow control node disposed along the base pipe, the electronic flow control node comprising a valve body having an electronic flow control node flow path defined therethrough fluidically connecting the sand screen flow path and the perforation; (Figure 6A, 6B)
a power harvesting mechanism 510 [0064, 0081]; 
a valve 513 disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path (Figure 6A, 6B); 
an electric actuator 517 for actuating the valve, and powered by the power harvesting mechanism 510 (Figure 6A); and
 a wireless transmitter for receiving a control signal to control the electric actuator [0065], 
wherein the first end of a sand screen assembly base pipe is coupled to the second end of an adjacent sand screen assembly base pipe (Figure 1); wherein each of the adjustable electronic flow control nodes is responsive to the control signal to open sequentially from the distal end to the proximal end of the completion string (As best understood, the prior art is capable of this intended function [0004] ).
However, Lopez fails to explicitly disclose:
disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and the base pipe
Frosell teaches a flow control device on a base pipe where sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe (Figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the arrangement of Lopez so as to have the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, and the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, in view of Frosell, as this is notoriously conventional and would amount to no more than combining prior art elements according to known methods to yield predictable results.

Regarding claim 2: Lopez discloses wherein each of the adjustable electronic flow control nodes is operable to locally generate the control signal. ([0065-0066] this is interpreted as meeting the claimed limitation, as signals are transmitted, received, and passed on to the next element in the chain. With the sensor 510, receiving and then generating a signal for 517 ).
Regarding claim 3: Lopez discloses wherein the control signal is a timing signal operable to open an upstream electronic flow control node a predetermined amount of after a downstream electronic flow control node is opened. [0042]
Regarding claim 4: Lopez discloses wherein each respective electronic flow control node further comprises a sensor 510 electrically coupled to the wireless transmitter of the respective electronic flow control node.([0065-0066])
Regarding claim 5: Lopez discloses wherein the sensor is operable to monitor a fluid pressure or flow rate [0087] and wherein control signal is transmitted to an adjacent electronic flow control node when a threshold pressure or flow rate is detected by the sensor.[0019]
Regarding claim 6: Lopez discloses, wherein the sensor is operably coupled to the valve of the respective electronic flow control node to close the valve in response to the threshold pressure or flow rate being detected by the sensor. [0019].


Regarding claim 17: Lopez discloses
17. A completion assembly for deployment in a wellbore, the completion assembly comprising: 
a plurality of interconnected sand screen assemblies forming a completion string of interconnected sand screen assemblies, the completion string having a proximal end and a distal end (Figure 1); and 
a sealing mechanism adjacent the distal end of the completion string 26, wherein each sand screen assembly comprises: 
a base pipe 105 having at least one perforation 514 therein and extending between a first end and a second end of the base pipe; 
a sand screen 106; 
an adjustable electronic flow control node 501 disposed along the base pipe, the electronic flow control node comprising a valve body having an electronic flow control node flow path defined therethrough fluidically connecting the sand screen flow path and the perforation; (Figure 6a)
a power harvesting mechanism 510; [0064]
a valve 513 disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path; (Figure 6A, 6B); 
an electric actuator 517 for actuating the valve, and powered by the power harvesting mechanism 510 (Figure 6A); and 
a wireless transmitter for receiving a control signal to control the electric actuator [0065], wherein the first end of a sand screen assembly base pipe is coupled to the second end of an adjacent sand screen assembly base pipe.(Figure 1)
wherein the adjustable electronic flow control node of each sand screen assembly is operable to open or close in response to the control signal (Abstract), wherein ( Note “the control signal indicates a degree of completion of a gravel pack around one of the sand screen assemblies.”   Is considered an intended use, and the prior art is capable of performing the intended use.)
However, Lopez fails to explicitly disclose the sand screen is disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and first base pipe,
Frosell teaches a flow control device on a base pipe where sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe (Figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the arrangement of Lopez so as to have the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, and the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, in view of Frosell, as this is notoriously conventional and would amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 18: Lopez discloses, wherein the control signal is a timing signal [0038], wherein a first one of the adjustable electronic flow control nodes is disposed at a distal location with respect to a second one of the adjustable electronic flow control nodes along the completion string (Figure 1), and wherein the timing signal induces the second one of the adjustable electronic flow control nodes to open a predetermined time after the first one of the adjustable electronic flow control nodes is opened. [0042].
Regarding claim 19: Lopez discloses. The completion assembly of claim 17, wherein each electronic flow control node further comprises a sensor electrically coupled to the wireless transmitter. [0065,0072]
Regarding claim 20: Lopez discloses. The completion assembly of claim 19, wherein the electronic flow control node sensor is selected from the group consisting of a pressure sensor, a temperature sensor and a flow rate sensor.[0087]

Claims 7, and 10-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140338922 A1 to Lopez in view of US 20160265315 A1 to Frosell and US 7048061 B2 to Bode.
Regarding claim 7: Lopez discloses: A completion assembly for deployment in a wellbore (Figure 1), the completion assembly comprising: 
a first screen assembly comprising a first base pipe 105 having a first perforation 514 therein and extending between a first end and a second end; 
a first sand screen 106 
a first adjustable electronic flow control node disposed along the base pipe of the first screen assembly, the first adjustable electronic flow control node comprising a valve body having [[an]] a first electronic flow control node flow path defined therethrough fluidically connecting the first sand screen flow path and the first perforation;  (Figure 6A, 6B)
a power harvesting mechanism 510 [0064, 0081];  
a valve 513 disposed along the first electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the first electronic flow control node flow path (Figure 6A, 6B); 
an electric actuator 517 for actuating the valve, and powered by the power harvesting mechanism 510 (Figure 6A),
a wireless transmitter for receiving a control signal to control the electric actuator; [0065]
a second screen assembly comprising second base pipe extending between a first end and a second end; 
 wherein the first end of the first base pipe of the first screen assembly is coupled to the second end of the [[base]] second base pipe of the second screen assembly to form a joint therebetween;  (See figure 1, there are multiple sand screen assemblies connected to each other)
a second adjustable electronic flow control node disposed along the second base pipe, the second adjustable electronic flow control node responsive to the control signal, [0040]  (“wherein the control signal indicates that a gravel pack around the first sand screen assembly has been built.”  Is considered an intended use, and the prior art is capable of performing the intended use.)
However, Lopez fails to explicitly disclose:
disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and the base pipe, 
which power harvesting mechanism is disposed along a completion assembly flow path; and 
a second sand screen disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe,
a connecting sleeve extending between the first sand screen and the second sand screen so as to span the joint between the coupled base pipes, the connecting sleeve defining a flow path between the connecting sleeve and the base pipes, the connecting sleeve flow path in fluid communication with the first sand screen  flow path and the second sand screen  flow path; and 
Frosell teaches a flow control device on a base pipe where sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe (Figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the arrangement of Lopez so as to have the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, and the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, in view of Frosell, as this is notoriously conventional and would amount to no more than combining prior art elements according to known methods to yield predictable results.
Frosell also teaches a power harvesting mechanism (716) is disposed along a completion assembly flow path (figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lopez to include a power harvesting mechanism disposed along a completion assembly flow path, in view of Frosell, so as to provide power or use by a downhole tool [0031].
Bode teaches a connecting sleeve 280/290 extending between a sand screen 230 and a second sand screen 240, the connecting sleeve defining a flow path between the connecting sleeve and the base pipes, the connecting sleeve flow path in fluid communication with the first screen assembly flow path and the second screen assembly flow path. (See Figure 2, and 4A and Col 3, lines 44-67).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lopez to have a more than one screen section coupled together along with base pipes, in view of Bode, in order to provide a cost effective apparatus for controlling the flow of fluids into a production tubing. (Col 1, lines 65-67.) Furthermore, this amounts to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 10: Lopez discloses 10. The completion assembly of claim 7, wherein the control signal is a timing signal [0038][0042] locally generated by the first adjustable electronic flow control node.([0065-0066] this is interpreted as meeting the claimed limitation, as signals are transmitted, received, and passed on to the next element in the chain. With the sensor 510, receiving and then generating a signal for 517 , see also [0069], where signals are repeated, and thus are generated locally).
Regarding claim 11: Lopez discloses 11. The completion assembly of claim 10, wherein the second electronic flow control node is synchronized with the first electronic flow control node.( [0042] “ a signal may actuate two or more of the plurality of electronic actuators “ is considered to have synchronized flow control nodes)
Regarding claim 12: Lopez discloses  wherein the first adjustable electronic flow control node is spaced apart from the first sand screen (Figure 6a), the completion assembly further comprising a connecting sleeve 107 extending from the first sand screen  106 to the spaced apart first electronic flow control node so as to form a fluidic passageway interconnecting the electronic flow control node flow path and the first sand screen assembly flow path. (Figure 6a)
Regarding claim 13: Lopez discloses, wherein the first base pipe comprises a plurality of perforations, and each perforation has an electronic flow control node controlling flow through the perforation.([0076] this is interpreted as including multiple perforations, i.e. fluid pathways each with a node).
Regarding claim 14: Lopez discloses: The completion assembly of claim 7, further comprising a plurality of interconnected sand screen assemblies forming a completion string (Figure 1), the plurality of interconnected sand screen assemblies including the first screen assembly and the second screen assembly, the completion string having a proximal end and a distal end; and a sealing mechanism 26 adjacent the distal end of the completion string, wherein each interconnected sand screen assembly comprises: 
a base pipe having at least one perforation therein and extending between a first end and a second end of the base pipe; 
a sand screen disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and the base pipe; 
an adjustable electronic flow control node disposed along the base pipe, the electronic flow control node comprising a valve body having an electronic flow control node flow path defined therethrough fluidically connecting the sand screen flow path and the perforation; 
a power harvesting mechanism; a valve disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path; 
an electric actuator for actuating the valve, and powered by the power harvesting mechanism; and 
a wireless transmitter for controlling the electric actuator, wherein the first end of a sand screen assembly base pipe is coupled to the second end of an adjacent sand screen assembly base pipe.
(See claim 7 above, each section of the completion assembly has the claimed components)
Regarding claim 15: Lopez discloses,15. The completion assembly of claim 7, wherein the first electronic flow control node further comprises a sensor 510 electrically coupled to a wireless transmitter. [0065,0072]
Regarding claim 16: Lopez discloses,16. The completion assembly of claim 15, wherein the electronic flow control node sensor is selected from the group consisting of a pressure sensor, a temperature sensor and a flow rate sensor.[0087]


Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674